PER CURIAM.
This cause is before us on petition for writ of certiorari to review the order of the Industrial Relations Commission reversing the order of the Judge of Industrial Claims. The Judge of Industrial Claims awarded compensation benefits, finding that at the time of claimant’s accident she was on a concurrent or dual purpose mission.
The Full Commission in its order reversing the order of the Judge of Industrial Claims, relied on Marks’ Dependents v. Gray, 215 N.Y. 90, 167 N.E. 181 (1929). The Marks decision was rejected in Cook v. Highway Casualty Co., 82 So.2d 679 (Fla.1955), as inconsistent with the remedial purposes of Florida’s Workmen Compensation Act.
After argument and upon consideration of the record and briefs, we find that the Order of the Judge of Industrial Claims is supported by competent substantial evidence and is in accord with the decision of this Court in Cook v. Highway Casualty Co., supra.
Accordingly, certiorari is granted, the Order of the Full Commission is quashed and the cause remanded with directions to reinstate the order of the Judge of Industrial Claims.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, BOYD and McCAIN, JJ., concur.